Citation Nr: 0307934	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  99-17 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for multiple disorders, to 
include irregular heartbeat, kidney stones, impotence, 
gallstones, stress, hemorrhaging in the sinuses and throat, 
pain in the upper chest and shoulders, elevated fever, 
infections of the body and insomnia, claimed as due to the 
exposure to mustard gas.  



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 rating decision of the 
RO.  

In December 2000, the Board remanded the case for further 
development and adjudication.  



FINDINGS OF FACT

1.  A timely Notice of Disagreement and Substantive Appeal 
were received following a February 1999 decision by the RO 
denying service connection for multiple disorders, to include 
irregular heartbeat, kidney stones, impotence, gallstones, 
stress, hemorrhaging in the sinuses and throat, pain in the 
upper chest and shoulders, elevated fever, infections of the 
body and insomnia, as due to the exposure to mustard gas.  

2.  The correspondence received from the veteran by the Board 
in April 2003 sufficiently indicates his intent to withdraw 
the appeal of the issues of service connection for multiple 
disorders, to include irregular heartbeat, kidney stones, 
impotence, gallstones, stress, hemorrhaging in the sinuses 
and throat, pain in the upper chest and shoulders, elevated 
fever, infections of the body and insomnia, as due to the 
exposure to mustard gas.  



CONCLUSION OF LAW

The Board no longer has appellate jurisdiction to consider 
the claims of service connection multiple disorders, to 
include irregular heartbeat, kidney stones, impotence, 
gallstones, stress, hemorrhaging in the sinuses and throat, 
pain in the upper chest and shoulders, elevated fever, 
infections of the body and insomnia, as due to the exposure 
to mustard gas.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Statutory law provides that appellate review is initiated by 
a notice of disagreement and completed by a substantive 
appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2002).  

In this case, a timely Notice of Disagreement was received to 
initiate an appeal from a February 1999 RO decision denying 
service connection for multiple disorders, to include 
irregular heartbeat, kidney stones, impotence, gallstones, 
stress, hemorrhaging in the sinuses and throat, pain in the 
upper chest and shoulders, elevated fever, infections of the 
body and insomnia, as due to the exposure to mustard gas, and 
the veteran perfected his appeal by filing a timely 
Substantive Appeal, thus giving the Board appellate 
jurisdiction over his appeal.  

The veteran is afforded by regulation the right to withdraw 
his Notice of Disagreement and/or his Substantive Appeal if 
he so wishes.  38 C.F.R. § 20.204 (2002) (recently amended in 
March 2003 but without impact on this particular matter).  

The essential requirement under this regulatory provision is 
that the veteran indicate his desire to withdraw his appeal 
in writing.  

In April 2003, the Board received a signed statement from the 
veteran in which he appeared to withdraw this claims of 
service connection from appellate consideration.  

In April 2003, the Board took appropriate steps to contact 
the veteran and in order confirm his intent that he indeed 
wished to withdraw his appeal.  

As such, the Board that the veteran's correspondence meets 
the legal requirement for a withdrawal of the claims.  38 
C.F.R. § 20.204 (2002).  

Having met the requirements of 38 C.F.R. § 20.204 (2002), the 
appellant has effectively removed this issue from appellate 
status.  With no issue properly before the Board for 
appellate review, the case must be dismissed.  38 U.S.C.A. 
§ 7108 (West 2002).  



ORDER

The claims of service connection for multiple disorders, to 
include irregular heartbeat, kidney stones, impotence, 
gallstones, stress, hemorrhaging in the sinuses and throat, 
pain in the upper chest and shoulders, elevated fever, 
infections of the body and insomnia, as due to exposure to 
mustard gas are dismissed.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

